Citation Nr: 0807283	
Decision Date: 03/04/08    Archive Date: 03/12/08	

DOCKET NO.  05-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
myasthenia gravis, claimed as the residual of exposure to 
ionizing radiation.

2.  Entitlement to service connection for myasthenia gravis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a rating decision of March 1999, the RO denied entitlement 
to service connection for myasthenia gravis.  The veteran 
voiced no disagreement with that decision, which has now 
become final.  Since the time of the March 1999 rating 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence new, 
but not material, and the current appeal ensued.

Upon review of this case, it is clear that the veteran has 
chosen not to perfect his appeal as to the issues of service 
connection for the postoperative residuals of bilateral 
cataracts and loss of teeth, both of which were claimed as 
due to exposure to ionizing radiation.  Accordingly, neither 
of those issues is currently before the Board.

Finally, good or sufficient cause having been shown, the 
veteran's motion to advance to his appeal on the Board's 
docket has been granted pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  In a decision of March 1999, the RO denied entitlement to 
service connection for myasthenia gravis.

2.  Evidence submitted since the time of the RO's March 1999 
decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1999 denying the 
veteran's claim for service connection for myasthenia gravis 
is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  Evidence received since the time of the RO's March 1999 
decision denying entitlement to service connection for 
myasthenia gravis is both new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
myasthenia gravis.  In pertinent part, it is contended that 
the veteran's myasthenia gravis is the result of exposure to 
ionizing radiation during his period of active military 
service.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as myasthenia gravis, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Finally, where during military service a veteran participated 
in nuclear weapons testing, was involved in the occupation of 
Hiroshima or Nagasaki, Japan, or was a prisoner of war in 
Japan exposed to radiation from atomic bombing, the following 
diseases are presumed service connected if shown following 
service:  leukemia (other than chronic lymphocytic leukemia), 
cancer of the thyroid, cancer of the breast, cancer of the 
pharynx, cancer of the esophagus, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gallbladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, and bronchiolo-alveolar carcinoma.

Service connection may also be granted for the following 
diseases where the veteran was exposed to any source of 
ionizing radiation:  all forms of leukemia, except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, prostate cancer, any other 
cancer, and lymphomas other than Hodgkin's disease.  Bone 
cancer must have become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must have 
become manifest six months or more after exposure.  Other 
listed diseases must become manifest five years or more after 
exposure.  Other claimed diseases may be considered 
radiogenic if supported by competent scientific or medical 
evidence.  38 U.S.C.A. §§ 501, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.311 (2007).

In summary, service connection for disability that is claimed 
to be attributable to exposure to ionizing radiation during 
service can be demonstrated by several different methods.  
Davis v. Brown, 10 Vet. 209, 211 (1997); Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  First, presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) is warranted for certain diseases present in 
"radiation-exposed veterans."  Second, a "radiogenic disease" 
may be service connected on a direct basis after specified 
developmental procedures are conducted under the framework of 
38 C.F.R. § 3.311.  Third, even if the claimed disability is 
not listed as a presumptive disease under 38 C.F.R. 
§ 3.309(d) or as a radiogenic disease under 38 C.F.R. 
§ 3.311, direct service connection may still be considered by 
way of inservice incurrence or aggravation therein, including 
presumptive service connection for chronic diseases.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision to 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
myasthenia gravis was filed in December 2002, and, as such, 
the "amended" version of 38 C.F.R. § 3.156(a) applies to his 
claim.  See 38 C.F.R. § 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior RO decision in 
March 1999, it was noted that service connection may be 
granted for any condition diagnosed after military discharge, 
provided that the evidence established that the condition was 
caused by service or was presumed by law to be service 
connected.  Further noted was that, for service connection to 
be granted on the basis of a relationship to radiation 
exposure during military service, available evidence had to 
demonstrate that the veteran was exposed to radiation during 
the course of his service, and that a disease associated with 
such exposure resulted.  The RO found that, pursuant to 
applicable law and regulation, service connection could be 
granted for the following diseases where the veteran was 
exposed to any source of ionizing radiation:  all forms of 
leukemia, except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, nonmalignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of the 
brain and central nervous system, cancer of the rectum, 
prostate cancer, any other cancer, and lymphomas other than 
Hodgkin's disease.  The RO further noted that bone cancer 
must have become manifest within 30 years after exposure, 
while leukemia must have become manifest at any time after 
exposure, and posterior subcapsular cataracts must have 
become manifest six months or more after exposure.  Finally, 
the RO determined that other listed diseases must have become 
manifest five years or more after exposure, while other 
claimed diseases might be considered radiogenic if supported 
by competent scientific or medical evidence.  

After review of all pertinent evidence of record, the RO 
determined that myasthenia gravis did not qualify for service 
connection under any of the aforementioned provisions.  This 
is to say that there was no basis in the available evidence 
of record to establish service connection for myasthenia 
gravis, in that such disability did not occur during the 
veteran's active military service, nor was it caused or 
aggravated by such service.  That determination was not 
appealed and is now final.

Evidence submitted since the time of the RO's March 1999 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, and various 
statements of the veteran's private physician, is both "new" 
and "material" as to the issue of service connection for 
myasthenia gravis.  More specifically, in a statement of July 
1999, the veteran's private physician indicated that he had 
first seen the veteran in September 1998, at which time the 
veteran gave a history of progressive muscle weakness with 
swallowing difficulties.  Reportedly, a subsequent 
neurodiagnostic workup revealed the presence of myasthenia 
gravis.  In the opinion of the veteran's private physician, 
the veteran's ongoing myasthenic problems were related to his 
exposure to secondary atomic blast radiation in Nevada in 
1952.  Further noted was that myasthenia gravis was a "100 
percent immune-related disease," and that the radiation 
involved might have impaired the veteran's immune system.  

In subsequent correspondence of December 2000, that same 
private physician wrote that the veteran had a background 
history of being exposed to secondary atomic blast radiation 
in Nevada in 1952.  Reportedly, as a result of that exposure, 
the veteran had developed several immune-related diseases, 
including previously-documented myasthenia gravis.  In the 
opinion of the veteran's private physician, his myasthenia 
gravis was "directly related" to impairment of the veteran's 
immune system, which was related to the veteran's radiation 
exposure.

The Board notes that, since the time of the aforementioned 
rating decision in March 1999, the veteran has received 
ongoing treatment for myasthenia gravis.  Moreover, in 
correspondence of November 2005, the veteran's private 
physician wrote that, while he did not have any objective 
basis to support the relationship of the veteran's 
neuromuscular illness to exposure to radiation, there had 
been "multiple reports" regarding the relationship between 
immune system impairment and exposure to radiation.  
Accordingly, in the opinion of the veteran's private 
physician, the possibility of the veteran's myasthenia gravis 
being related to radiation exposure was "significant".  

Based on the aforementioned, the Board is persuaded that 
there exists at least a "reasonable possibility" that the 
veteran's myasthenia gravis is in some way related to his 
radiation exposure in service.  At the very least, such 
evidence provides a "more complete picture of the 
circumstances surrounding the origin" of the veteran's 
current myasthenia gravis, and, as such, is sufficient to a 
proper reopening of the veteran's previously-denied claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under the 
circumstances, the Board is of the opinion that the veteran's 
claim for service connection for myasthenia gravis has been 
reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide; and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by January 2003, October 2005, and March 2006 VCAA 
letters.  In those letters, VA informed the veteran that, in 
order to reopen his claim, new and material evidence was 
needed.  VA also told the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained VA and private treatment 
records, as well as examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The application to reopen a claim for service connection for 
myasthenia gravis is granted.


REMAND

The decisions of the VA must be based upon evidence.  The 
veteran has submitted evidence in support of the claim.  The 
AOJ has pointed to no contradictory evidence, other than to 
state that the veteran does not have a radiogenic disease.  
The logic violates Combee v. Brown.

Accordingly, the case is remanded for the following:

The veteran's file should be referred to 
an expert in the field of myasthenia 
gravis.  It is requested that the 
examiner review the record and determine 
whether there is any relationship between 
this veteran's myasthenia gravis and 
service, to include the report of 
radiation exposure.  If there is no 
relationship, that fact must be noted in 
the report.  The examiner should also 
address the opinions of Dr. Guido.  The 
examiner should determine whether the 
opinion of Dr. Guido is supported in the 
medical community or other evidence.  The 
examiner must identify his credentials.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


